


AMENDMENT NO. 1

TO

SHARE EXCHANGE AGREEMENT

by and among

PLEASANT KIDS, INC.;

NEXT GROUP HOLDINGS, INC.;

CALVIN LEWIS, AN INDIVIDUAL;

AND

ROBERT RICO, AN INDIVIDUAL







This AMENDMENT NO. 1 TO SHARE EXCHANGE AGREEMENT, dated effective as of October
15, 2015 (this “Amendment”), is by and among Pleasant Kids, Inc., a Florida
corporation (“PLKD”); Next Group Holdings, Inc., a Florida corporation (“NGH”);
Calvin Lewis, President and a director of PLKD, in his individual capacity
(“Lewis”); and Robert Rico, Chief Executive Officer and a director of PLKD, in
his individual capacity (“Rico”, and together with PLKD, NGH and Lewis, each a
“Party” and, collectively, the “Parties”). Capitalized terms used, but not
defined, in this Amendment have the meanings given to such terms in the
Agreement (defined below).

WHEREAS, the Parties are parties to that certain Share Exchange Agreement dated
as of August

15, 2015 (the “Agreement”); and

WHEREAS, the Parties desire to amend the terms and conditions of the Agreement
pursuant to

Section 8.3 of the Agreement as more particularly set forth herein.

NOW, THEREFORE, in consideration of the respective representations, warranties
and covenants contained in this Amendment, and intending to be legally bound,
the Parties agree as follows:

1. Section 3.02 of the Agreement is hereby deleted in its entirety and replaced
with the

following:

Section 3.02 Closing. The closing ("Closing") of the transactions contemplated
by this Agreement shall be on a date, at such place and at such time as the
parties may agree (“Closing Date”), subject to the satisfaction of the covenants
and conditions set forth in this Agreement, including the completion of an audit
of the financial statements of the NGH Group for the periods ended December 31,
2013 and December 31, 2014 by an auditor approved by the Public Company Account
Oversight Board, but no later than November 30, 2015, which date may be extended
for an additional 60 days by mutual agreement of the parties to this Agreement.

2. Effect of this Amendment. Except as amended and set forth above, the
Agreement shall continue in effect in accordance with its terms without
modification.

3. Choice of Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Florida (excluding application
of any choice of law doctrines that would make applicable the law of any other
state or jurisdiction) and, where appropriate, applicable federal law. All
claims and disputes arising under or in connection with this Amendment, whether
for or in respect of, breach of contract, tort, equity, or otherwise, shall be
adjudicated exclusively in the United States District Court for the District of
Florida. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING (WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AMENDMENT.





--------------------------------------------------------------------------------

4. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties and separate counterparts, each of which when so
executed and delivered, shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile, pdf or
other similar method of electronic transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

5. Entire Agreement. This Amendment, together with the Agreement, and all
exhibits and schedules attached hereto and thereto, constitute the entire
agreement among the Parties hereto pertaining to the subject matter hereof or
thereof, and any and all other written or oral agreements existing among the
parties hereto are expressly cancelled.








































[Remainder of Page Intentionally Left Blank]





2







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
by their respective authorized officers as of the date first written above.







Pleasant Kids, Inc.

Next Group Holdings, Inc.







By: /s/ Calvin Lewis

By: /s/ Arik Meimoun

Calvin Lewis, President

Arik Meimoun, CEO







By: /s/ Robert Rico

Robert Rico, CEO







/s/ Calvin Lewis

Calvin Lewis, in his individual capacity







/s/ Robert Rico

Robert Rico, in his individual capacity






































































[SIGNATURE PAGE TO NGH-PLKD SEA]








3





